Response to Amendment/Arguments
1.     This action is response to Applicant’s amendment/arguments received on 11/29/2021. The Applicant’s arguments are fully considered however they are moot because of new ground of rejection which was necessitated because amendments to claims.
Claim Rejections - 35 USC § 103
2.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.      Claims 8- 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over WESTERHOFF et al. (US 20170032546)
          Regarding claim 8, WESTERHOFF disclose processing volume image data of a subject (WESTERHOFF paragraph 0005-0006 and 0049 disclose processing tomosynthesis volumetric image), the method executed at least in part on a computer (WESTERHOFF paragraphs 0005-0006 and 0049-0050), comprising: 
           scanning a subject to obtain a plurality of 2D radiographic images of the subject on an radiographic detector , the 2D radiographic images are obtained with the 
          reconstructing the plurality of 2D radiographic images into a 3D volume image reconstruction (WESTERHOFF paragraphs 0049-0050 “These measured 2-D projection images can be used to reconstruct a `volumetric image where the virtual slices form a volumetric image or 3-D image of the scanned object”. This obviously corresponds to reconstructing the plurality of 2D radiographic images into a 3D volume image reconstruction); 
          identifying metal obstructed region in 3D image reconstruction (WESTERHOOF Figs. 7A-7B, paragraph 0048 state “The term  identifies refers to a 3D or 2D image corresponding to a view that is displayed and/or compared with other views that reveals or more clearly elucidates a microcalcification obstruction through identification by a  identifying metal obstructed region in 3D image reconstruction)
          upon identification of metal obstructed regions in the 3D image reconstruction, additionally   displaying each of the one or more metal obstructed regions by a limited angle technique using a limited subset of the plurality of 2D radiographic images, where each additionally displayed metal obstructed regions is a single projection image, several projection images or a limited angle tomosynthesis reconstruction WESTERHOFF Figs 7A-7B paragraph 0080 states when looking at the projection image P(v,.), an area of increased density, such as a  calcification will appear as a brighter spot, irrespective of its z-position, making it possible to detect in many cases. FIG. 7A shows an artists impression of an image of a human breast computed from a number of 2D X-Ray images produced by a DBT device taken from a specific angle where a micro calcification is occluded by denser breast tissue. In FIG. 7A a region 774 is identified. FIG. 7B shows an artists impression of an image of a human breast taken from a different angle to that shown in FIG. 7A. Comparison of FIG. 7A and FIG. 7B show a micro calcification is visible in FIG. 7B when the tissue is not occluded by denser breast tissue. Unexpectedly, in FIG. 7B the region 774 which was identified in FIG. 7A shows a micro calcification is visible and not occluded by the denser breast tissue This obviously corresponds to upon identification of metal obstructed regions in the 3D image reconstruction, additionally   displaying each of the one or more metal obstructed regions by a limited angle technique using a limited subset of the plurality of 
            displaying, storing, or transmitting the 3D volume image reconstruction, at least one of the additionally displayed metal obstructed regions, and an indication of the spatial relationship therebetween (WESTERHOFF Figs. 7A-7B,  claims 1 and 2 “sends the three or more generated 2-D projection images and viewing instructions to a remote device which includes a graphics display unit and a second memory, where the three or more generated 2-D projection images are stored in the second memory, where the viewing instructions determine that the three or more generated 2-D projection images are displayed on the graphics display unit in time delay corresponding with one or both increasing and decreasing .theta” and at least one generated 2-D projection images of the three or more generated 2-D projection images is a microcalcification includes two or more microcalcifications  obstruction and also note: paragraphs 0143-0144.  All this obviously corresponds to displaying, storing, or transmitting the 3D volume image reconstruction, at least one of the additionally displayed metal obstructed regions, and an indication of the spatial relationship therebetween). 
          Therefore it would have been obvious to one having ordinary skill in the art before the filing of the claimed invention to scan a subject to obtain a plurality of 2D radiographic images of the subject on an radiographic detector , obtaining the 2D radiographic images  with the radiographic detector and a radiation source at a different 
          Regarding claim 9 WESTERHOFF in paragraph 0094 disclose 3D volume image of the subject voxels and  WESTERHOFF Figs 7A-7B paragraph 0080 states when looking at the projection image P(v,.), an area of increased density, such as a  calcification will appear as a brighter spot, irrespective of its z-position, making it possible to detect in many cases. FIG. 7A shows an artists impression of an image of a human breast computed from a number of 2D X-Ray images produced by a DBT device taken from a specific angle where a micro calcification is occluded by denser breast tissue. In FIG. 7A a region 774 is identified. FIG. 7B shows an artists impression of an image of a human breast taken from a different angle to that shown in FIG. 7A. Comparison of FIG. 7A and FIG. 7B show a micro calcification is visible in FIG. 7B when the tissue is not occluded by denser breast tissue. Unexpectedly, in FIG. 7B the region 774 which was identified in FIG. 7A shows a micro calcification is visible and not occluded by the denser breast tissue i.e. Fig. 7A shows the obstruction of calcification 
          Regarding claim 10 WESTERHOFF disclose several project images are less than 5 projection images (WESTERHOOF Fig. 7A-7B paragraph 0080 shows only 2 projection image and also note: claim 1 of WESTERHOFF disclose computing only 3 projection which are obviously less than 5.
Regarding claim 11 WESTERHOFF disclose segmentation for identification of obstructed regions (paragraph 0048).  However WESTERHOFF has not explicitly disclose removing overlapping tissue. In the same field endeavor of tomosynthesis Jerebko (US 20080025592) disclose where the single projection image and the several projection images have overlapping tissue removed “[0008] Breast tomosynthesis allows a radiologist to detect and characterize suspicious lesions better, because it removes overlapping normal tissue which might otherwise obscure the lesions.” As shown by Jerebko removing overlapping tissue is conventional in the construction of Breast tomosynthesis. Therefore it would be obvious to remove overlapping tissue in the Breast tomosynthesis of WESTERHOFF (claims 1 and 4)  
 
             Regarding claim 12 WESTERHOFF disclose the identifying metal obstructed region in the 3D volume image reconstruction is automatically performed (WESTERHOOF Figs. 7A-7B, paragraph 0048 state “The term  identifies refers to a 3D or 2D image corresponding to a view that is displayed and/or compared with other views that reveals or more clearly elucidates a microcalcification obstruction through identification by a segmentation algorithm or identification by a bricking algorithm. This 
         Regarding claim 13   WESTERHOFF disclose the single projection image, the several projection images, or the limited angle tomosynthesis reconstruction uses one or more 2D radiographic images of the plurality of 2D radiographic images that include an unobstructed view of the metal obstructed region (WESTERHOFF 7A-7B paragraphs 0080 and 0135).
        Regarding claim 14 WESTERHOFF disclose the limited angle technique uses the limited subset of the plurality of 2D radiographic images that include 2D radiographic images including an unobstructed view of the metal obstructed region (WESTERHOFF 7A-7B paragraphs 0080 and 0135).
            Regarding claim 15, WESTERHOFF disclose 3D volume reconstruction (WESTERHOFF paragraph 0049) and unobstructed view of images (figs 7A-7B and paragraph 0080 and 00136).  However WESTERHOFF has not explicitly disclose metal artifact reconstruction (MAR) in the 3D image reconstruction. In the same field of endeavor Vlasov (Few-Views Image Reconstruction with SMART and an Allowance for Contrast Structure Shadow “892”)  disclose MAR in reconstruction 3D image (Abstract and paragraph I page 668, lines 13-35). As shown by Vlasov metal artifact reconstruction (MAR) in the 3D image reconstruction is conventional.  Therefore it would be obvious to use MAR in reconstruction 3D image of WESTERHOFF.
            Regarding claim 16 the limited angle reconstruction is tomosynthesis (Figs. 1A and 7A-7B and paragraph 066 and note: claims 1 and 4 WESTERHOFF show tomosynthesis Breast image).
 when looking at the projection image P(v,.), an area of increased density, such as a  calcification will appear as a brighter spot, irrespective of its z-position, making it possible to detect in many cases. FIG. 7A shows an artists impression of an image of a human breast computed from a number of 2D X-Ray images produced by a DBT device taken from a specific angle where a micro calcification is occluded by denser breast tissue. In FIG. 7A a region 774 is identified. FIG. 7B shows an artists impression of an image of a human breast taken from a different angle to that shown in FIG. 7A. Comparison of FIG. 7A and FIG. 7B show a micro calcification is visible in FIG. 7B when the tissue is not occluded by denser breast tissue. Unexpectedly, in FIG. 7B the region 774 which was identified in FIG. 7A shows a micro calcification is visible and not occluded by the denser breast tissue i.e. Fig. 7A shows the obstruction of calcification and 7B with different angle does not show calcification obstruction therefore it is obvious in the system of WESTERHOFF reconstruction results in anisotropic voxels.
               Regarding claim 19  WESTERHOFF disclose the identifying metal obstructed region in the 3D volume image reconstruction is automatically performed (WESTERHOOF Figs. 7A-7B, paragraph 0048 state “The term  identifies refers to a 3D or 2D image corresponding to a view that is displayed and/or compared with other views that reveals or more clearly elucidates a microcalcification obstruction through identification by a segmentation algorithm or identification by a bricking algorithm. This obviously corresponds to the identifying metal obstructed region in the 3D volume image reconstruction is automatically performed by segmentation or bricking).

                                 Claim Objection
4.       Cim 18 is objected as being dependent on rejected bas claim but would be allowable if rewritten in the independent form including the rejected base claim and any intervening claim.
                                     Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
               
                       Communication
6.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT SHERALI whose telephone number is 571-272-7398.  The examiner can normally be reached on Monday-Friday 8:30-5:00.                                                                                                                                                                                                        .          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHRAT I SHERALI/          Primary Examiner, Art Unit 2667